                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

UNITED STATES OF AMERICA

v.                                                                  Case No. 3:03cr212

ALEXANDER JAMES HARDNETT,

               Defendant.

                                 MEMORANDUM OPINION
       This matter comes before the Court on Defendant Alexander Hardnett’s Motion to

Reduce Sentence Pursuant to the First Step Act of 2018 (the “Motion”). (ECF No. 335.)

Hardnett asserts that the First Step Act entitles him to relief because he committed a covered

offense before August 3, 2010. (Mot. 1–3.) The United States responded, asserting that the First

Step Act does not afford Hardnett relief “because the quantity of crack cocaine for which he was

responsible satisfies the increased threshold in the Fair Sentencing Act” (the “Opposition”).

(Opp’n 1, ECF No. 336.) Hardnett replied. (ECF No. 337.) The United States filed a sur-reply,

(ECF No. 340), and a Motion for Leave to File Sur-Reply 19 Minutes Out of Time, (ECF

No. 343). These matters are ripe for disposition. For the reasons articulated below, the Court

will grant the Motion for Leave to File Sur-Reply 19 Minutes Out of Time and grant in part and

deny in part the Motion.

                                         I. Background

       On June 16, 2003, a Grand Jury indicted Hardnett and five others in a twenty-three-count

indictment, charging them with various offenses related to a conspiracy to distribute crack

cocaine in the Eastern District of Virginia. (PSR ¶ 1, ECF No. 334-1.) Within that indictment,

the Grand Jury listed Hardnett in seven counts. The Court later dismissed on the United States’

motions three of the seven counts that Hardnett faced. (ECF Nos. 76, 92.) Hardnett proceeded
to trial on the four remaining counts: conspiracy to possess with intent to distribute 50 grams or

more of cocaine base (Count One); possession with intent to distribute more than 500 grams of a

mixture containing cocaine hydrochloride (Count Three); possession with intent to distribute

more than 50 grams of cocaine base (Count Five); and possession with intent to “distribute a

quantity of a mixture and substance described in Title 21, United States Code, Section

841(b)(1)(C), which contained a detectable amount of cocaine base, commonly known as

‘crack,’ a Schedule II narcotic controlled substance,” (Count Six). (Indictment, ECF No. 17.)




                                                 2
       Pursuant to 21 U.S.C. § 851,1 the government filed an information charging Hardnett

with a prior drug conviction.2 (ECF No. 58.) The prior conviction raised Hardnett’s mandatory

minimum sentence for Count One from 120 months to 240 months. After a bench trial, the

Court found Hardnett not guilty of Counts Three and Five and guilty of Counts One and Six.

       Following these convictions, a United States Probation Officer prepared a presentence

report (“PSR”) to help the Court determine the appropriate sentence. The PSR stated that the


       1
          A Section 851 enhancement increases the penalty that Courts must impose on a drug
offender who has a previous conviction for a felony drug offense. See 21 U.S.C. §§ 841, 851.
To receive the enhanced penalty, the United States must file before sentencing an information
pursuant to § 851. The information consists of a document, similar to an indictment, alleging
that the defendant has certain qualifying prior convictions. One court has called this § 851
enhancement “a uniquely powerful prosecutorial cudgel: it allows the Government, at its sole
discretion, to file an additional charge by information that a defendant has been previously
convicted of a drug trafficking offense thereby ratcheting up the mandatory minimum applicable
from 5 to 10 years, or 10 to 20 years, or 20 years to life.” United States v. Pierre, 372 F. Supp.
3d 17, 20 n.1 (D.R.I. 2019). And this “staggering” increase must be imposed by the Court when
the prosecution files the 851 enhancement. Sarah French Russell, Rethinking Recidivist
Enhancements: The Role of Prior Drug Convictions in Federal Sentencing, 43 U.C. DAVIS L.
REV. 1135, 1163 (2010) (“If a prosecutor seeks the 851 enhancement, the judge must apply it.”).
        The use of this enhancement varies, to a troubling degree, by administration. The Pierre
Court observed that “during the administration of Attorney General Ashcroft, local U.S.
Attorney’s Offices were directed as a matter of policy to charge the offense that would generate
the most substantial sentence under the Sentencing Guidelines and were strongly encouraged to
use statutory enhancements, including under § 851, in all appropriate cases.” Pierre, 372 F.
Supp. 3d at 20 n.1 (quoting Mem. from Att’y Gen. John Ashcroft Setting Forth Justice Dep’t
Charging and Plea Policies (Sept. 22, 2003), reprinted in 16 Fed. Sent. R. 129 (Dec. 1, 2003)).
The Pierre Court continued by noting that “[s]ince around 2008, in this Court’s experience, the
use of the § 851 cudgel has been mercifully rare.” 372 F. Supp. 3d at 20 n.1. A 2018 United
States Sentencing Commission Report similarly reported that § 851 enhancements were
inconsistently applied, adding that it appeared to be more frequently invoked against African
American offenders. U.S. SENTENCING COMMISSION APPLICATION & IMPACT OF 21 U.S.C. § 851:
ENHANCED PENALTIES FOR FEDERAL DRUG TRAFFICKING OFFENDERS, (2018), Report-At-A-
Glance, https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/backgrounders/RG-851-mm.pdf.
       2
          For the § 851 enhancement, the PSR stated that Hardnett was “convicted on June 22,
1993, of Attempted Criminal Possession of a Controlled Substance Third Degree in the Supreme
Court for Queens County, New York.” (PSR ¶ 19.) Hardnett committed that crime shortly after
his eighteenth birthday—more than ten years prior to the underlying 2003 federal case. (PSR
¶ 47.) That offense constituted his only prior felony.

                                                3
United States “recommended that [Hardnett] be held accountable for distributing in excess of 1.5

kilograms of cocaine base between late 1998 and December 2002.” (PSR ¶ 32.) The PSR

calculated for Hardnett an Offense Level of 46 and Criminal History Category VI. To make this

calculation, the PSR used offense level 38 based on a drug weight in excess of 1.5 kilograms.

(PSR Wkst. C); see also U.S. Sentencing Guidelines Manual §§ 2D1.1(a)(3), (c)(1), (c)(4) (U.S.

Sentencing Comm’n 2003) (“USSG”) (specifying base offense levels in drug quantity table).3

The PSR then added two offense levels for possession of a firearm, four levels for a supervisory

role in the offense, and two levels for obstruction of justice, which resulted in an adjusted offense

level of 46. (PSR ¶¶ 109–11, Wkst. C.)

       At sentencing on February 12, 2004, the Court made findings with respect to Hardnett’s

possession of a firearm, obstruction of justice, and supervisory role in the conspiracy, and

adopted the PSR. (Sent. Tr. 9–10, ECF No. 336-1.) These findings increased Hardnett’s offense

level from 32 (based on the conviction for conspiracy to distribute 50 grams or more of crack

cocaine), resulting in a recommendation for a life sentence. The Court sentenced Hardnett to the

mandatory term of life on Count One and 360 months (30 years) on Count Six, to run

concurrently. (Sent. Tr. 12, ECF No. 336-1.) The Court further imposed a supervised release

term of ten years for Count One and six years for Count Six, to run concurrently. (Id.)

       Hardnett appealed. (ECF No. 130.) The United States Court of Appeals for the Fourth

Circuit vacated Hardnett’s sentence after finding that it violated “the rule announced in United

States v. Booker, 543 U.S. 220 (2005),” which the Supreme Court of the United States decided


       3
          Based on the drug weight specified in the indictment (50 grams of cocaine base), the
2003 Guidelines placed Hardnett’s base offense level at 32. USSG § 2D1.1(c)(4) (2003)
(identifying offense level 32 for “[a]t least 50 G but less than 150 G of Cocaine Base”). Based
on the drug weight specified in the PSR (1.5 kilograms of cocaine base), the 2003 Guidelines
identified Hardnett’s base offense level as 38. USSG § 2D1.1(c)(1) (2003) (identifying offense
level 38 for “1.5KG or more of Cocaine Base”).

                                                 4
after Hardnett’s initial sentencing hearing. United States v. Hardnett, 124 F. App’x 767, 768

(4th Cir. 2005). At the July 13, 2005 resentencing on remand—where a life sentence was no

longer mandatory—the Court sentenced Hardnett to 396 months on Count One and 360 months

on Count Six. (ECF No. 179.) Looking to the 18 U.S.C. § 3553(a) sentencing factors, the Court

considered mitigating evidence regarding Hardnett’s traumatic childhood and Hardnett’s positive

involvement with his family. (July 13, 2005 Sent. Tr. 16; ECF No. 336-2.) Noting that a life

sentence “is the second most serious penalty that can be imposed short of the death penalty,” the

Court weighed whether Hardnett’s crime warranted that serious federal penalty. (Id.) The

conclusion was no. Judge James R. Spencer specifically identified that “if left to my own

devices, would I have given Mr. Hardnett life? No.” (Id. 16-17.) Because of the serious nature

of the crime, the Court then imposed a 396 month (33 years) sentence on Count One and a 360

month (30 years) sentence on Count Six. (Id. 17.)

       Later, the Sentencing Commission reduced the Guidelines for Hardnett’s offense.4

(ECF No. 259.) Specifically, Amendment 750 as set forth in Supplement to the 2010 Guidelines

Manual (effective November 1, 2010), reduced the statutory penalties for cocaine base (“crack

cocaine”) offenses such as Hardnett’s in Count One. (ECF Nos. 269, 282.) On motion by

Hardnett, the Court reduced his sentence for Count One from 396 months to 360 months. (ECF



       4
          On three separate occasions in recent years the Sentencing Commission has amended
the Federal Sentencing Guidelines to lower the punishment for certain drug trafficking crimes,
and voted to apply those reductions retroactively. See Amendment 706, as amended by
Amendment 711, and made retroactive by Amendment 713 (the 2007 Crack Cocaine
Amendment); Amendment 750, made retroactive by Amendment 759 (the 2010 Fair Sentencing
Act Amendment); and Amendment 782 (the 2014 Drug Guidelines Amendment, often referred
to as “Drugs Minus Two”). The amendments generally altered the drug quantities necessary to
trigger certain Guidelines ranges. Pursuant to 18 U.S.C. § 3582(c)(2) courts were authorized to
reduce the sentences of incarcerated offenders pursuant to those retroactive Guideline
amendments. Congress, in contrast, implemented the First Step Act, which makes it unique from
the retroactive Guidelines amendments that the Commission promulgated.

                                                5
No. 282.) Because of the drug weight attributed to Hardnett in Count One, however, the twenty-

year mandatory minimum remained in effect. The 30-year sentence for Count Six did not

change and the supervised release terms remained in place.

       In 2016, during the Clemency Initiative that President Barack Obama authorized during

his administration, pro bono Counsel reviewed Hardnett’s case to determine whether he was

eligible to seek clemency or other sentencing relief. (ECF No. 321.) As part of that request, pro

bono Counsel compiled Hardnett’s prison records, obtained several letters written on his behalf,

documented pre-conviction and post-conviction mitigating evidence, and thoroughly analyzed

his criminal history points and evaluated how, in 2016, certain criminal history points would no

longer count against him in sentencing. (Id.)

       After conducting this review, pro bono Counsel asked the Court and the United States

Attorney’s office to consider implementing a reduction of Hardnett’s sentences in accordance

with the procedure used in Holloway v. United States, 68 F. Supp. 3d 310 (E.D.N.Y 2014). In

response to that inquiry, on January 7, 2016, Judge Spencer declined to follow the resentencing

procedure used in Holloway, but added the following:

       Counsel, alternatively, seeks a statement from the Court that Mr. Hardnett would
       receive a substantially lower sentence today. The Court affirmatively responds to
       that inquiry. Yes, if Mr. Hardnett were sentenced today, he would receive a
       substantially lower sentence.

(ECF No. 322.)

       Finally, in this First Step Act filing, Hardnett supplied numerous records and letters in

support of his request for First Step Act relief. (ECF No. 337-1.) The records show that

Hardnett has engaged in many prison programs and has only handful of minor disciplinary

infractions during his incarceration. (Id.) His Education Teacher remarked, for example, that

Hardnett “exhibits himself as an individual who has developed and persevered during his


                                                6
incarceration.” (Reply Ex. A. 72, ECF No. 337-1.) His immediate supervisor in the recreation

services department at the Federal Correctional Complex in Petersburg, Virginia writes of

Hardnett that he is “consistently dependable and pleasant,” he is “widely respected by inmates

and staff alike,” concluding that “in my 16 years of experience; Mr. Hardnett is the most

modeled and exceptional inmate I have encountered.” (Reply Ex. A. 68, ECF No. 337-1.)

Another Recreation Specialist who supervises Hardnett commends his ability to plan out “his

daily responsibilities for each day,” adding that he “balances his work life with his church life

and education.” (Id. 71.) Hardnett himself wrote to the Court, accepting responsibility for his

actions, expressing remorse, and recognizing that his “past cost [him his] life.” (Id. 89.)

Hardnett knows that he “was wrong and my decisions as well as my actions I’ve made in the past

were solely of my own doing and the blame belongs to me. No matter how I tried to justify my

wrongs to make them appear to be right, they were still wrong and that is the fact of the matter.”

(Id.) The United States responded in Opposition, arguing that the drug amounts affiliated with

his offenses preclude First Step Act relief.

       Hardnett has served roughly 196 months (more than 16 years) of his 360-month sentence

and, according to the parties, is scheduled to be released on March 22, 2029, or roughly nine and

a half years from now.5 (Mot. 1 n.1.)

                         II. Legal Framework under the First Step Act

       Understanding the First Step Act’s enactment and application requires the Court to

briefly review Federal sentencing laws regarding powder cocaine and crack cocaine offenses and

how such laws have evolved over the past thirty-five years. This evolution bears on Hardnett’s



       5
         Hardnett’s co-conspirators received shorter sentences and are no longer incarcerated.
See Fed. Bureau of Prisons Inmate Locator (searching names of co-conspirators). See generally
United States v. Honor, et al., No. 3:03-cr-212, Docket Sheet.

                                                 7
sentencing in 2004, his resentencing in 2005, his sentence modification in 2013, and ultimately,

the Motion at bar.

       A.      History of Sentencing Powder Cocaine and Crack Cocaine Offenses

       The Sentencing Reform Act of 1984 created “a federal Sentencing Commission

instructed to write guidelines that judges would use to determine sentences imposed upon

offenders convicted of committing federal crimes.” Dorsey v. United States, 567 U.S. 260, 265

(2012). That legislative Act directed the Commission to create in the Guidelines categories of

offense behavior and offender characteristics to inform the Court of the method for reaching an

appropriate sentence. Id. The Guidelines determined most drug-crime offense levels through a

table based on drug amounts or weight. Id. at 265–66.

       In 1986, Congress passed the Anti-Drug Abuse Act, which set forth more specific federal

laws regarding illegal drugs. Dorsey, 567 U.S. at 266. The Anti-Drug Abuse Act delineated

specific drugs and set forth penalties relative to each drug and amounts. Id. The statute created

“mandatory minimum” sentences—sentencing floors—that a federal judge could not go below

unless narrow factual circumstances were present. Id. Generally, the statute set drug quantity

thresholds, which invoked no mandatory minimum, a five-year mandatory minimum, or a ten-

year mandatory minimum. Id.

       The Anti-Drug Abuse statute also altered sentencing practice concerning crack cocaine

and powder cocaine offenses. In doing so, the Anti-Drug Abuse Act established the 100-to-1

ratio associated with the amount of crack versus powder cocaine necessary to trigger mandatory

minimum prison sentences—meaning that possession of five grams of crack cocaine would

mandate the same minimum sentence as 500 grams of powder cocaine. Id. With this statutory




                                                8
framework in place, “the Sentencing Commission incorporated the 1986 Drug Act’s mandatory

minimums into the first version of the Guidelines themselves.” Dorsey, 567 U.S. at 267.

       “During the next two decades, the Commission and others in the law enforcement

community strongly criticized Congress’ decision to set the crack-to-powder mandatory

minimum ratio at 100 to 1.” Dorsey, 567 U.S. at 268. See, e.g., United States v. Perry, 389 F.

Supp. 2d 278, 300 (D.R.I. 2005) (“For over a decade, the Sentencing Commission has urged an

overhaul of the law concerning sentences in cocaine cases, particularly crack cases.”); United

States v. Smith, 359 F. Supp. 2d 771, 777 (E.D. Wis. 2005) (“Courts, commentators and the

Sentencing Commission have long criticized this [crack cocaine] disparity, which lacks

persuasive penological or scientific justification, and creates a racially disparate impact in federal

sentencing.”) (collecting cases). To illustrate the problem with the crack-to-powder mandatory

ratio, one court has explained:

       five grams of crack, which triggers a five-year mandatory minimum sentence,
       represents only 10-50 doses with an average retail price of $225-$750 for the total
       five grams. In contrast, a powder cocaine defendant must traffic in 500 grams of
       powder, representing 2500–5000 doses with an average retail price of $32,500–
       $50,000, in order to receive the same five-year sentence. The 500 grams of cocaine
       that can send one powder defendant to prison for five years can be distributed to
       eighty-nine street dealers who, if they converted it to crack, could make enough
       crack to trigger the five year mandatory minimum for each defendant. The result
       is that local-level crack dealers get average sentences quite similar to intrastate and
       interstate powder cocaine dealers; and both intra-and interstate crack dealers get
       average sentences that are longer than international powder cocaine dealers.

Smith, 359 F. Supp. 2d at 779.

               1.      Commission-Driven Ratio Reductions in the Sentencing Guidelines

       As the disparity between crack cocaine and powder cocaine drew criticism, Congress and

the United States Sentencing Commission attempted to address this disproportionate inequity in

several ways. On three separate occasions the Sentencing Commission amended the Sentencing



                                                  9
Guidelines to lower the punishment for certain drug trafficking crimes and voted to apply those

reductions retroactively. See U.S. SENTENCING GUIDELINES MANUAL Amendment 706;

Amendment 750; Amendment 782. Notably, the Commission changed the sentencing

Guidelines ranges for crack cocaine offenses. But only Congress could alter the statutory

penalties for such crimes.

               2.     Congressional Alterations to Penalties for Crack Cocaine Offenses

       Relevant to the Motion at bar, in 2010, Congress passed, and the President enacted, the

Fair Sentencing Act of 2010 (the “Fair Sentencing Act”), Pub. L. No. 111-220, 124 Stat. 2372,

which “reduced the statutory penalties for cocaine base offenses” to “alleviate the severe

sentencing disparity between crack and powder cocaine.” United States v. Peters, 843 F.3d 572,

575 (4th Cir. 2016). Through the Fair Sentencing Act, Congress reduced the crack-to-powder

cocaine disparity from 100-to-1 to 18-to-1. United States v. Black, 737 F.3d 280, 282 (4th Cir.

2013). The Fair Sentencing Act also directed the Sentencing Commission to conform the

Sentencing Guidelines to the new statutory minimums “as soon practicable.” Id. But the Fair

Sentencing Act did not apply retroactively to inmates like Hardnett who committed their drug

offenses prior to 2010.

       To further remedy unfairly harsh sentences for drug offenses, in 2018, Congress passed,

and the President signed into law, the First Step Act of 2018 (the “First Step Act”), Pub. L. No.

115-391, 132 Stat. 5194, which made retroactive certain provisions of the Fair Sentencing Act.

Section 404 of the First Step Act permits “[a] court that imposed a sentence for a covered offense

. . . [to] impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered offense was

committed.” Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). The First Step Act



                                                10
defines a “covered offense” as “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-

220; 124 Stat. 2372), that was committed before August 3, 2010.” Id. at § 404(a), 132 Stat. at

5222. These specified sections modified the drug amounts required to trigger mandatory

minimums for crack cocaine trafficking offenses from 5 grams to 28 grams with respect to the 5–

year mandatory minimum and from 50 grams to 280 grams with respect to the 10–year

mandatory minimum. Fair Sentencing Act, Pub. L. No. 111–220, § 2(a), 124 Stat. 2372, 2372.

The Fair Sentencing Act also eliminated the 5–year mandatory minimum for simple possession

of crack. Id. at § 3, 124 Stat. 2372, 2372; see also Dorsey v. United States, 567 U.S. 260, 276–

77 (2012) (explaining sentencing discrepancies for certain drug offenses that the Fair Sentencing

Act sought to remedy).6

       B.       Debate as to First Step Act Resentencing Procedure

       Section 404 of the First Step Act does not expressly provide for a full or plenary

resentencing or for a reconsideration of the original sentencing determinations.7 Many courts


       6
           “Between 1986 and 2010, judges, the U.S. Sentencing Commission, law enforcement
officials, and the public at-large decried the 100:1 crack-to-powder cocaine ratios for its abject
unfairness and racial bias.” United States v. Pierre, 372 F. Supp. 3d 17, 18 (D.R.I. 2019). The
initial reports regarding the First Step Act reflect these disparities, see U.S. SENTENCING
COMMISSION FIRST STEP ACT OF 2018 RESENTENCING PROVISIONS, RETROACTIVITY DATA
REPORT 6 (2019), https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/retroactivity-analyses/first-step-act/201900607-First-Step-Act-Retro.pdf (showing
that 91.3% of inmates receiving relief under the Act are African American), despite the fact that
the federal inmate population is 37.5% Black, 1.5% Asian, 2.3% Native American, and 58.7%
White. FED. BUREAU PRISONS, Inmate Race Statistics,
https://www.bop.gov/about/statistics/statistics_inmate_race.jsp (last updated Oct. 5, 2019).
        7
            Section 404 provides:

       SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

              (a) Definition Of Covered Offense.—In this section, the term “covered
       offense” means a violation of a Federal criminal statute, the statutory penalties for

                                                 11
have grappled with the manner in which both the eligibility and the extent of any reduction

should be determined under the First Step Act. No uniform procedure has emerged. Themes as

to how the evaluation should proceed have nonetheless developed. The Court concludes that,

regardless of whether it applies § 3582(c)(1)(B) or the First Step Act, standing alone, either

procedural vehicle affords Hardnett relief.

               1.      Procedures Undertaken When Modifying a Sentence Pursuant to
                       § 3582(c)(1)(B)

       The United States contends that 18 U.S.C. § 3582(c)(1)(B) governs these proceedings.

That provision states: “[T]he court may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” 18 U.S.C. § 3582(c)(1)(B)(emphasis added). While the United States asserts that

§ 3582 proceedings are limited in scope and do not authorize a de novo resentencing, (Opp’n 17),

nothing in subsection 3582(c)(1)(B) prohibits the Court from considering relevant sentencing

factors when examining a defendant’s Guidelines range. See United States v. Dunphy, 551 F.3d


       which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public
       Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.

                (b) Defendants Previously Sentenced.—A court that imposed a sentence for
       a covered offense may, on motion of the defendant, the Director of the Bureau of
       Prisons, the attorney for the Government, or the court, impose a reduced sentence
       as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124
       Stat. 2372) were in effect at the time the covered offense was committed.

               (c) Limitations.—No court shall entertain a motion made under this section
       to reduce a sentence if the sentence was previously imposed or previously reduced
       in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing
       Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made
       under this section to reduce the sentence was, after the date of enactment of this
       Act, denied after a complete review of the motion on the merits. Nothing in this
       section shall be construed to require a court to reduce any sentence pursuant to this
       section.

First Step Act, Pub. L. No. 115–391, § 404, 132 Stat. 5194, 5222.

                                                12
247, 256 (4th Cir. 2009) (finding that the district court properly considered the § 3553(a)

sentencing factors, which did not turn the § 3582(c) proceeding into a full sentencing hearing).

       Indeed, the majority trend favors that, in most resentencing contexts, the resentencing

court must at least consider the 18 U.S.C. § 3553(a) factors when modifying or imposing a

sentence. This approach mirrors the Fourth Circuit’s analysis under Rule 35(b)—specifically

identified in subsection 3582(c)(1)(B)—which allows the Court to “consider other sentencing

factors . . . when deciding the extent of a reduction.” United States v. Davis, 679 F.3d 190, 195,

197 (4th Cir. 2012) (“Imposing appropriate sentences requires that court be able to balance all

relevant sentencing factors when determining a defendant’s actual sentence reduction.”).8

Furthermore, the Fourth Circuit has recently emphasized that district courts must adequately

consider evidence of rehabilitation and other post-conviction mitigating conduct before deciding

§ 3582 motions for sentence reductions. United States v. Martin, 916 F.3d 389, 398 (4th Cir.

2019) (when considering § 3582(c)(2) motions, a “district court cannot ignore a host of

mitigation evidence and summarily deny a motion to reduce a sentence and leave both the

defendant and the appellate court in the dark as to the reasons for its decision.”).

       Numerous courts have examined First Step Act motions pursuant to § 3582(c)(1)(B).

See, e.g., United States v. Coleman, 382 F. Supp. 3d 851, 857 (E.D. Wis. 2019) (collecting First

Step Act cases utilizing 18 U.S.C. § 3582(c)(1)(B) as procedural vehicle for motions brought

under the statute). The Court similarly concludes that § 3582(c)(1)(B) informs the Court



       8
         The Sentencing Commission contemplates applying the § 3553(a) sentencing factors
and applicable Guidelines policy statements in First Step Act proceedings. See ESP Insider
Express, SPECIAL EDITION (U. S. Sentencing Comm’n, Office of Educ. & Sentencing Practice),
Feb. 2019, at 8, https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-
special_FIRST-STEP-Act.pdf (last visited Aug. 12, 2019) (“[T]he courts should consider the
guidelines and policy statements, along with the other 3553(a) factors, during the
resentencing.”).

                                                 13
regarding how to modify a sentence pursuant to the First Step Act. At the same time, using this

procedural vehicle does not foreclose the possibility that the First Step Act, standing alone, also

provides an avenue to seek relief from certain crack cocaine sentences imposed prior to 2010.

               2.      The First Step Act Grants Broad Discretion to the Court

       While § 3582(c)(1)(B) informs the Court on how to approach First Step Act relief, the

Court recognizes that as a statutory change the First Step Act itself authorizes sentence

reductions. See United States v. Dodd, 372 F. Supp. 3d 795, 797–98 n.2 (S.D. Iowa 2019) (“As

section 404 of the First Step Act authorizes a reduction in sentence by its own terms, it would be

effective even absent the existence of 18 U.S.C. § 3582(c)(1)(B) as complementary authority.”).

The First Step Act, by its own terms, grants Courts broad discretion to reduce sentences for

certain drug offenses. See Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018) (“A court

that imposed a sentence for a covered offense may . . . [even sua sponte] . . . impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124

Stat. 2372) were in effect at the time the covered offense was committed.”).

       The instant Motion, then, proceeds under a different procedural vehicle than a motion to

reduce sentence pursuant to an amended Guidelines range. Because Congress and the President

enacted the First Step Act rather than the Sentencing Commission, the policy statements carry

less weight than the relevant statutes and statutory sentencing factors. See, e.g., Dorsey, 567

U.S. at 266 (“Like other sentencing statutes, it trumps the Guidelines.”). In determining the

propriety of a sentence modification, the Court first addresses whether a reduction comports with

the requirements of the First Step Act and then “consider[s] whether the authorized reduction is




                                                 14
warranted, either in whole or in part, according to the factors set forth in § 3553(a).” Dillon v.

United States, 560 U.S. 817, 826 (2010).9

       When determining a sentence, after calculating the initial Guidelines range, the Court

may decide whether a “variance sentence,” i.e., a sentence not within the advisory guideline

range, serves the factors set forth in § 3553(a). United States v. Hampton, 441 F.3d 284, 287

(4th Cir. 2006). The court may impose this variant sentence provided that the sentence falls

within the statutory limits for the underlying offense and is “reasonable.” Id. But the sentencing

court must adequately explain the reasons for the variance. United States v. Hughes, 401 F.3d

540, 546 (4th Cir. 2005). Furthermore, the First Step Act makes clear that even if a defendant is

eligible for a sentence reduction, the decision whether to grant a reduction remains within the

district court’s discretion. See Pub. L. No. 115–391, §§ 404(a)-(b), 132 Stat. 5194, 5222.

                                            III. Analysis

       Having reviewed the evolution of crack cocaine and powder cocaine penalties, the

genesis of the First Step Act, and the procedural vehicles to employ when resolving the instant

motion, the Court turns next to the specifics of Hardnett’s case. The Court first concludes that

the drug weight in the indictment, rather than the drug weight in the presentence report,

determines threshold eligibility for First Step Act relief. Following this initial determination, the

Court will grant in part and deny in part Hardnett’s Motion, and reduce his sentences on

both counts.




       9
          The Court recognizes that while Dillon provides guidance, that case addressed a
Guidelines-driven decision under § 3582(c)(2). In contrast, Hardnett seeks relief based on a
statutory change, proceeding under either § 3582(c)(1)(B) or the First Step Act itself.

                                                 15
       A.      Determining the Applicable Drug Weight for First Step Act Eligibility

       Hardnett committed an offense before August 3, 2010, which involved distributing fifty

grams or more of crack cocaine (Count One). Relevant here, Section 2 of the Fair Sentencing

Act increased the drug quantities necessary to trigger mandatory minimum sentences under 21

U.S.C. § 841(b)(1), see Fair Sentencing Act, Pub. L. No. 111–220, § 2, 124 Stat. 2372, 2372.

The Court first examines whether Hardnett’s offense falls within Section 2 of the Fair Sentencing

Act. If so, the First Step Act “reduce[s] the statutory penalties for cocaine base offenses” and

modifies the penalties applicable to Hardnett. Peters, 843 F.3d at 575. The United States

disputes that Hardnett’s offense constitutes a “covered offense” as defined by the First Step Act

because, at sentencing, the PSR attributed to Hardnett 1.5 kilograms of cocaine base.10 See First

Step Act, Pub. L. 115–391, § 404(a), 132 Stat. 5194, 5222.


       10
           In 2003, the Drug Quantity Table in the Sentencing Guidelines imposed the highest
base offense level, 38, for “1.5KG or more of Cocaine Base.” USSG § 2D1.1(c)(1) (2003). By
contrast, the 2018 Sentencing Guidelines impose the highest base offense level, 38, for “25.2 KG
or more of Cocaine Base.” USSG § 2D1.1(c)(1) (2018). In 2003, when convicting and
sentencing Hardnett, the PSR and the Court did not need to specify a drug weight beyond 1.5
kilograms, as anything higher than that amount resulted in the same base offense level of 38
under the 2003 Guidelines.
        The United States argues that the PSR attributed to Hardnett 15 kilograms of cocaine
base, not 1.5 kilograms. (Sur-Reply 3 n.4.) A review of the PSR and court records show that the
PSR’s authors never specifically accepted the United States’ assertion that it found Hardnett
responsible for 15 kilograms of cocaine base, nor did the Court do so at sentencing. (PSR ¶¶ 28,
32; Sent. Tr. 10; Resent. Tr. 11.) Rather, Probation concluded that, “[b]ased on the
Government’s assertions as to what they proved at trial, it is recommended that [Hardnett] be
held accountable for distributing in excess of 1.5 kilograms of cocaine base.” (PSR ¶ 32.)
        The Court observes that post-conviction records from Probation confused the drug weight
attributed to Hardnett and suggested that the Court specifically found Hardnett responsible for 15
kilograms of cocaine base. (See ECF No. 261-1, 318.) But the Court never made that specific
finding. See also United States v. Green, 764 F.3d 1352, 1357 (11th Cir. 2014) (stating that a
prior appellate opinion, which noted that the base offense level for a cocaine base offense was
36, had not made a factual finding binding the district court under the law-of-the-case doctrine).
Probation recognized this error in its First Step Act worksheet. (ECF No. 344) (“The worksheet
prepared for Retroactive Drug Guideline Amendment 782 (Effective November 1, 2014)
included a typographical error in the drug weight”). To be sure, the Court and the PSR attributed
to Hardnett 1.5 kilograms of cocaine base. In any event, the United States contends that even if

                                                16
       The parties dispute whether the Court should use the drug weight in the indictment (the

“indictment-controls theory”) or the higher weight in the PSR (the “conduct-controls theory”) to

determine Hardnett’s eligibility for relief. Hardnett’s indictment charged him with conspiracy to

possess with intent to distribute 50 grams or more of cocaine base (Count One). Count Six did

not specify a drug weight. The PSR, however, attributed to Hardnett possession of 1.5 kilograms

of cocaine base. Because the PSR attributed to Hardnett 1.5 kilograms of cocaine base, which

would make him subject to the 21 U.S.C. § 841(b)(1)(A) penalties (ten years to life), the United

States argues that the First Step Act does not entitle Hardnett to relief. If the Court utilizes the

indictment-controls theory, the First Step Act may afford Hardnett relief based on the lower drug

weight specified in the indictment (50 grams of cocaine base). See 21 U.S.C. §841(b)(1)(B)

(five to forty years). If the Court utilizes the conduct-controls theory, the First Step Act would

not apply to Hardnett based on the higher drug weight specified in the PSR (1.5 kilograms of

cocaine base). See 21 U.S.C. §841(b)(1)(A). This Court concludes, like many others, that the

phrase “violation of a Federal criminal statute,” in the definition of a “covered offense” under

Section 404(a) of the First Step Act, refers to the amount charged in the indictment on which a

defendant was convicted, not the drug amount otherwise attributed to him or her by

judicial finding.

               1.      The Eastern District of Virginia Correctly Applies the Indictment-
                       Controls Theory, Which Renders Hardnett Eligible for First Step Act
                       Relief

       Because a drug quantity of 50 grams would reduce Hardnett’s sentencing range from ten

years to life to five years to forty years, the Court concludes that the indictment-controls

theory—applicable here—renders Hardnett eligible for First Step Act relief. District courts


the Court uses the 1.5-kilogram drug weight, the First Step Act does not afford Hardnett relief.
(Sur-Reply 3–4.)

                                                  17
within the Eastern District of Virginia have consistently found that threshold eligibility under the

First Step Act depends on the offense as described in the charging document, not the drug

quantity attributed to the defendant at sentencing. See, e.g., United States v. Murray, No. 2:97-

cr-25, slip op. at 6 (E.D. Va. July 15, 2019) (“the drug quantity attributable to the defendant must

be based on the statutory amounts in the guilty plea and the indictment, not the offense conduct

as noted in the presentence report”); Wright v. United States, No. 4:95cr39, 2019 WL 3046096,

at *6 (E.D. Va. July 11, 2019) (“the drug quantity attributable to the defendant must be based on

the statutory amounts alleged in the indictment, not the offense conduct as noted in the

presentence report”); United States v. Jones, No. 3:04-cr-392, slip op. at 9 (E.D. Va. June 19,

2019) (“the drug weight in the indictment will govern the modification under the First Step

Act”); United States v. Outler, No. 1:06-cr-291, slip op. at 4 (E.D. Va. Apr. 26, 2019) (“this

Court joins the growing consensus that eligibility for a sentence reduction under the First Step

Act depends on the offense as described in the charging document . . . ”).11

       In Wright, a jury convicted Marty Wright of numerous counts stemming from a family-

run crack cocaine and marijuana distribution conspiracy. Wright, 2019 WL 3046096, at *2, 7.

Relevant here, Count One involved “[c]onspiracy to distribute and possess with intent to


       11
           The United States does not identify a First Step Act case within the Eastern District of
Virginia that has employed the conduct-controls theory. Nevertheless, the Court recognizes that
other district courts have adopted the conduct-controls theory rather than the indictment-controls
theory. See, e.g., United States v. Blocker, 378 F. Supp. 3d 1125, 1131 (N.D. Fla. 2019) (“Under
the indictment-controls theory, in contrast, every crack defendant sentenced before the Fair
Sentencing Act took effect would be eligible for a reduction, at least in districts like this one in
which indictments routinely track the statute.”). Because Congress provided no direction apart
from the statute itself, this Court approaches this issue as a question of statutory interpretation
and examines the text of the First Step Act. Blocker, 378 F. Supp. 3d at 1131 (“Had that been
Congress’s intent [to utilize the indictment-controls theory or conduct-controls theory], surely
there would be some reference to this in the legislative history. There is none.”).
        To the extent these differing court evaluations suggest that the First Step Act is
ambiguous, absent legislative history for this criminal statute, “the rule of lenity informs the
Court’s decision.” United States v. Pierre, 372 F. Supp. 3d 17, 22 (D.R.I. 2019).

                                                18
distribute 50 grams or more of cocaine base,” Count Two involved [e]ngaging in a continuing

criminal enterprise,” Count Nine involved “[d]istribution of approximately 1/8 ounce of cocaine

base,” Counts Eleven and Fourteen involved “[p]ossession with intent to distribute 50 grams or

more of cocaine base,” and Count Thirty-Six involved “[d]istribution of cocaine base.”

Id. at *3–4.

       Prior to sentencing, the probation officer attributed to Wright at least 12.5 kilograms of

crack cocaine. United States v. Wright, No. 4:95cr39, ECF No. 717 at 7. Wright ultimately

faced a 660-month prison term. Wright, 2019 WL 3046096, at *3 (“Wright’s current sentence is

for 660 months, or fifty-five years. Petitioner Wright has served twenty-three years of this

sentence.”). Wright later sought relief pursuant to the First Step Act. When resolving the First

Step motion, the district court found Wright eligible for relief based on the charging documents

and reduced his total sentence to 360 months. Id. at *9.

       Similarly, in Outler, Larry Outler pleaded guilty to conspiracy to distribute 50 grams or

more of cocaine base. No. 1:06-cr-291, slip op. at 1. The probation officer attributed at least

518 grams to Outler in his PSR. Id. at 2. The court found Outler eligible for relief based on the

charging document and reduced his sentence to time served. Id. at 4, 5. The court explained that

“the term ‘offense’ is used to describe the ‘crime as generally committed’—that is, as defined by

its statutory elements rather than by the facts of a particular case.” Id. at 3. Because Outler was

charged with and pleaded guilty to conspiracy to distribute 50 grams or more of cocaine base,

that crime was the “covered offense” under the First Step Act.

       The United States, however, argues that these cases incorrectly conclude that the drug

weight in the charging document controls. (Sur-Reply 1, 2, ECF No. 340.) The United States

posits that Congress did not use the term “conviction” in the First Step Act, rather it merely



                                                19
referenced covered offenses as “violations.” (Id.) And, the United States contends, that “[w]hile

§ 404 refers to the ‘violation’ that the defendant ‘committed,’ it never refers to the ‘indictment.’”

(Id. 2.)12

        This linguistic argument contravenes the plain language of the First Step Act. Through

the First Step Act, Congress granted the Courts broad discretion to give a certain class of

defendants—those who were sentenced under a statute for which the penalties changed in

2010—a new sentence. Although Congress certainly could have made § 404 of the First Step

Act clearer, the Act’s imprecision does not suggest that Congress meant something awkward or

unfair. The First Step Act permits courts to reduce a defendant’s sentence for a “covered

offense,” defined as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by . . . the Fair Sentencing Act.” § 404(a), 132 Stat. at 5194, 5222. Read most

naturally, the covered offense refers to the charge of conviction—the charge in the indictment.


        12
            The United States cites Nijhawan v. Holder, 557 U.S. 29, 37 (2009) and United States
v. Hayes, 555 U.S. 415, 426 (2009) to support its argument that “committed” and “violation” as
used in the First Step Act refer to conduct, thus the drug weight in the indictment cannot control.
(Id.) Neither case persuades. Nijhawan addressed, in the immigration context, whether to apply
the categorical method to determine when an offender has committed an aggravated felony, such
as a fraud or deceit crime, rather than an element of that crime. 557 U.S. at 36 (concluding that
the “fraud and deceit” provision before us calls for a “circumstance-specific,” not a
“categorical,” interpretation). Hayes examined whether state crimes need to include the element
of a “domestic relationship” to fall within a particular firearms prohibition. 555 U.S. at 426
(affirming a conviction under § 922(g)(9) where the predicate offense was a misdemeanor
assault that did not include a domestic relationship as an element but did involve such a
relationship factually).
         Finally, the Fourth Circuit recently rebuffed in an en banc opinion similar arguments that
the United States raised based on Nijhawan and Hayes. See United States v. Simms, 914 F.3d
229, 244–45 (4th Cir. 2019), cert. denied, No. 18-1338, 2019 WL 4923463 (U.S. Oct. 7, 2019)
(rejecting United States’s argument that Nijhawan and Hayes require finding that using the word
“offense” in a statute necessitates a conduct-specific interpretation when examining underlying
crime). Courts outside the Fourth Circuit have reached the same conclusion regarding the
meaning of “covered offense” in the First Step Act. See, e.g., United States v. Boulding, 379 F.
Supp. 3d 646, 652 (W.D. Mich. 2019) (“Quantity is simply not part of the statutory test for
eligibility under the First Step Act. Eligibility turns entirely on the categorical nature of the prior
conviction.”).

                                                  20
       Accordingly, this Court finds that the phrase “violation of a Federal criminal statute,” in

the definition of a “covered offense” under Section 404(a) of the First Step Act, refers to the

amount charged in the indictment on which a defendant was convicted, not the amount otherwise

attributed to him or her by judicial finding. In other words, under the plain language of Section

404, the Court must determine whether an offense is a ‘covered offense’ by examining the statute

the defendant violated. In this case, Hardnett violated 21 U.S.C. § 841(b)(1)(B)(iii) when he

conspired to possess and distribute 50 grams or more of crack cocaine, as set forth in Count One.

               2.      Federal Sentencing Law Further Supports the Indictment-Controls
                       Theory

       The United States further argues that because a First Step Act motion brought pursuant to

§ 404 does not constitute a de novo resentencing, “neither Apprendi nor Alleyne apply

retroactively.” (Opp’n 20.) Therefore, the United States contends that the Court should deny

Hardnett relief because his “offense involved a drug quantity supporting the same offense level

(or statutory range) both before and after a retroactive change in sentencing law.” (Opp’n 19.)

To understand why the United States’ argument does not persuade, the Court conducts a brief

review of Apprendi, Alleyne, and federal sentencing law.

                       a.     Deciding Whether Apprendi and Alleyne Trigger a Right to
                              Relief Retroactively on Collateral Review Presents a Different
                              Question from whether the Cases apply to Proceedings
                              Independently Authorized by the First Step Act

       In Apprendi, a jury convicted the defendant of a gun crime that carried a maximum prison

sentence of 10 years. Apprendi v. New Jersey, 530 U.S. 466, 468–69 (2000). But a judge sought

to impose a longer sentence pursuant to a statute that authorized him to do so if he found, by a

preponderance of the evidence, that the defendant had committed the crime with racial bias.

Apprendi held this scheme unconstitutional. “[A]ny fact that increases the penalty for a crime



                                                21
beyond the prescribed statutory maximum,” the Apprendi court explained, “must be submitted to

a jury, and proved beyond a reasonable doubt” or admitted by the defendant.13 530 U.S. at 490.

       In Alleyne, a jury convicted the defendant of a crime that ordinarily carried a sentence of

five years to life in prison. Alleyne v. United States, 570 U.S. 99, 103 (2013). But a separate

statutory “sentencing enhancement” increased the mandatory minimum to seven years if the

defendant “brandished” the gun. Id. at 104. At sentencing, a judge followed then existing

practice to find by a preponderance of the evidence that the defendant had indeed brandished a

gun and imposed the mandatory minimum 84 months (seven years) prison term. Id. at 106.

       The Supreme Court reversed. Finding no basis to do otherwise in the original

understanding of the Fifth and Sixth Amendments, the Court held that “the principle applied in

Apprendi applies with equal force to facts increasing the mandatory minimum” as it does to facts

increasing the statutory maximum penalty. Alleyne, 570 U.S. at 112. Nor did it matter to

Alleyne’s analysis that, even without the mandatory minimum, the trial judge would have been

free to impose an 84 month (seven year) sentence because it fell within the statutory sentencing

range authorized by the jury’s findings. Id. at 114. Both the “floor” and “ceiling” of a

sentencing range “define the legally prescribed penalty.” Id. at 112. The Court had lost any

option to sentence the defendant to five or six years. And under our Constitution, when “a

finding of fact alters the legally prescribed punishment so as to aggravate it” that finding must be

made by a jury of the defendant’s peers beyond a reasonable doubt. Id. at 114–15. Along the

way, the Supreme Court observed that there can be little doubt that “[e]levating the low-end of a

sentencing range heightens the loss of liberty associated with the crime: the defendant’s



       13
           The Supreme Court decided Apprendi three years before Hardnett’s conviction. Since
that decision, indictments in drug cases generally charge a drug type and amount sufficient to
place the offense in what the Prosecutor believes to be the proper sentencing range.

                                                22
expected punishment has increased as a result of the narrowed range and the prosecution is

empowered, by invoking the mandatory minimum, to require the judge to impose a higher

punishment than he [or she] might wish.” Id. at 113 (internal quotation marks omitted).

       Here, the United States argues that Apprendi and Alleyne do not apply retroactively on

collateral review, (see Opp’n 20), but that does not end the analysis. This case proceeds under

the First Step Act or 18 U.S.C. § 3582(c)(1)(B). Section 3582(c)(1)(B) permits courts to

“modify an imposed term of imprisonment to the extent otherwise expressly permitted by statute

or by Rule 35 of the Federal Rules of Criminal Procedure.” 18 U.S.C. § 3582(c)(1)(B).

       Sentence reductions authorized by statute differ from habeas proceedings. While a

§ 3582 sentence reduction presents a form of collateral review, Wall v. Kholi, 562 U.S. 545, 551

(2011), the Supreme Court has indicated that nonretroactivity principles do not necessarily apply

in sentence reductions. In Danforth v. Minnesota, the Supreme Court explained that the rule

established in Teague v. Lane, 489 U.S. 288 (1989)—by which courts determine whether new

constitutional rules of criminal procedure will apply to cases retroactively—was meant to “apply

only to federal courts considering habeas corpus petitions challenging state-court criminal

convictions.” 552 U.S. 264, 278–79 (2008). Thus, a retroactivity determination under Teague

“speaks only to the context of federal habeas,” and not beyond. Id. at 281.

       Determining whether new constitutional rules apply in the context of statutorily-

authorized sentence reductions, when the initial sentence became final before the new rule was

announced, presents an inquiry distinct from that in Teague. Both Apprendi and Alleyne are

binding on this Court for sentencings conducted today. That these procedural rules, as set forth

in Apprendi and Alleyne, do not trigger a right to relief retroactively on collateral review presents

a different question from whether they apply to proceedings independently authorized under the



                                                 23
First Step Act. As a result, the Court is not constrained by the United States’ argument that

Apprendi and Alleyne provide no insight because those cases do not apply retroactively on

collateral review. That restriction speaks only to habeas proceedings.14

       Other courts have reached similar conclusions concerning the current federal sentencing

landscape and sentencing under the First Step Act. See, e.g., United States v. Smith, 379 F. Supp.

3d 543, 546 (W.D. Va. 2019) (“although Apprendi and Alleyne are not retroactively applicable

on collateral review, this court joins other courts in finding that their holdings are applicable in

the context of the First Step Act”); United States v. Jones, No. 1:08cr40, 2019 WL 3074075, at

*3, (W.D. Va. July 15, 2019) (accord). For example, in Wright, the Court explained that, after

finding the First Step Act applicable, it must impose a new sentence based on the law at the time

of sentencing. Wright, 2019 WL 3046096 at * 6 (citing United States v. Schaefer, 120 F.3d 505,



       14
          Furthermore, the Court does not find convincing the argument that it must completely
ignore federal sentencing case law that has developed since Hardnett’s indictment in 2003. As
Justice Gorsuch recently explained,

       Our precedents, Apprendi, Blakely, and Alleyne included, have repeatedly rejected
       efforts to dodge the demands of the Fifth and Sixth Amendments by the simple
       expedient of relabeling a criminal prosecution a ‘sentencing enhancement.’ Calling
       part of a criminal prosecution a ‘sentence modification’ imposed at a ‘postjudgment
       sentence-administration proceeding’ can fare no better. As this Court has
       repeatedly explained, any ‘increase in a defendant’s authorized punishment
       contingent on the finding of a fact’ requires a jury and proof beyond a reasonable
       doubt ‘no matter’ what the government chooses to call the exercise.

       ...

       [Judges are not licensed] to sentence individuals to punishments beyond the legal
       limits fixed by the facts found in the jury’s verdict. To the contrary, we recognized
       in Apprendi and Alleyne, a ‘criminal prosecution’ continues and the defendant
       remains an ‘accused’ with all the rights provided by the Sixth Amendment, until a
       final sentence is imposed.

United States v. Haymond, 139 S. Ct. 2369, 2379 (2019) (Gorsuch, J.) (plurality opinion)
(internal quotations and citations omitted).

                                                  24
507 (4th Cir. 1997)). As such, the Wright Court recognized “that (1) any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt, and relatedly, (2) any fact that increases a mandatory

minimum must be submitted to the jury.” Id. (internal quotations marks and citations omitted).

This Court joins that chorus.

       To further support using the indictment-controls theory to determine threshold eligibility,

the Court also considers that a judge’s authority to issue a sentence derives from, and is limited

by, the jury’s factual findings of criminal conduct. This long-standing proposition is not a new

development in federal sentencing law; indeed, it underpins the foundation of our criminal

justice system. See Apprendi, 530 U.S. at 510 (Thomas, J., concurring) (“[T]he indictment must

allege whatever is in law essential to the punishment sought to be inflicted.” (quoting 1 J.

Bishop, Law of Criminal Procedure 50 (2d ed. 1872))). If an indictment or “accusation . . .

lack[ed] any particular fact which the laws ma[d]e essential to the punishment,” it was treated as

“no accusation” at all. Id. at 511 (quoting 1 J. Bishop Criminal Procedure § 87 at 55). And the

“truth of every accusation” that was brought against a person had to “be confirmed by the

unanimous suffrage of twelve of [the defendant’s] equals and neighbours.” Id. at 477 (majority

opinion) (quoting 4 W. Blackstone, Commentaries on the Laws of England 343 (1769)). These

principles remain valid centuries later.

       Lastly, the United States’ argument that the Court should rely only on the drug weight set

forth in the PSR does not reflect the realities of federal sentencing today. Following the Fair

Sentencing Act of 2010, the new Sentencing Guidelines mirror the new statutory minimums.

The Court finds that these considerations further support the decision to employ the indictment-

controls theory when analyzing eligibility for relief under § 404 of the First Step Act. Thus, in



                                                25
applying the indictment-controls theory here, Hardnett becomes eligible for First Step Act relief

given the decreased five–to–forty year penalty range he would face.

                       b.     The Court Must Consider the Relevant § 3553(a) Sentencing
                              Factors

       Turning to the Motion at bar, the Supreme Court’s reasoning in Dillon v. United States

helps outline the necessary approach. 560 U.S. 817 (2010). To be sure, Dillon ultimately held

that the new rule established in United States v. Booker did not apply in commission-driven

sentence reductions under § 3582(c)(2). Dillon, 560 U.S. at 819. In so holding, the Dillon court

did not apply Teague’s retroactivity rule; rather, that court contemplated the text and scope of

§ 3582(c)(2). Seeing as instructive the approach utilized in Dillon, which analyzed a §3582(c)(2)

proceeding to amend a sentence pursuant to a retroactive Guidelines amendment, does not

undermine this Court’s decision to apply the indictment-controls theory to First Step Act

proceedings. Eligibility for relief pursuant to § 404 of the First Step Act turns on the Court’s

discretion, not the Sentencing Commission’s decision to amend a Guidelines range. Indeed,

Section 404(b) of the First Step Act contains a broad grant of authority to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010” were in effect. Pub. L. No.

115-391, § 404(b), 132 Stat. 5194, 5222 (2018).

       In Dillon, the Supreme Court explained that section “1B1.10(b)(1) requires the court to

begin by determining the amended guideline range that would have been applicable to the

defendant had the relevant amendment been in effect at the time of the initial sentencing.” 560

U.S. at 827 (internal quotation marks omitted). That section of the Guidelines states that “the

court shall not reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and

this policy statement to a term that is less than the minimum of the amended guideline range

determined under subdivision (1) of this subsection.” USSG 1B1.10(b)(2) (2003). The Supreme


                                                 26
Court promulgated a two-step process for determining where, and to what extent, a district court

may permissibly reduce a Guidelines range sentence under § 3582(c)(2). First, the court must

“follow the Commission’s instructions in § 1B1.10 to determine the prisoner’s eligibility for a

sentence modification and the extent of the reduction authorized.” Dillon, 560 U.S. at 827.

Second, the court must “consider any applicable § 3553(a) factors and determine whether, in its

discretion, the reduction authorized by reference to the policies relevant at step one is warranted

in whole or in part under the particular circumstances of the case.” Id. Cases since Dillon have

further elaborated on the need to consider any applicable § 3553(a) factors in a § 3582

proceeding. See, e.g., Martin, 916 F.3d at 395. This Dillon evaluative construct, while not

required, will guide this Court’s analysis of Hardnett’s case.

       Finding that the drug weight in Hardnett’s indictment renders him eligible for First Step

Act relief, the Court turns now to the extent of Hardnett’s sentence reduction.

       B.      Hardnett Qualifies for a Sentence Reduction Pursuant to the First Step Act

       Hardnett requests that the Court reduce his sentence to time served based on the broad

discretionary powers the First Step Act provides judges. (Mot. 1; Reply 11–12.) Hardnett

further argues that his case is “unique because Judge Spencer, in response to a request for

clemency in 2016 by Mr. Hardnett, specifically stated on the record that he would have imposed

a ‘substantially lower sentence’ on Mr. Hardnett if he had sentenced him now.” (Mot. 1 (quoting

Jan. 7, 2016 Order, ECF No. 322).)

       The United States counters that the Court should not reduce Hardnett’s sentence because,

at sentencing in 2003, Hardnett did not acknowledge his guilt of the charged offenses and his

“conduct was serious and violent.” (Opp’n 23–24.) This is true. The United States contends

Hardnett committed his offenses as a mature adult and that he had already accumulated 16



                                                27
criminal history points based on convictions for “assault and battery, trespass, criminal

possession of a controlled substance [marijuana] and numerous driving offenses.” (Opp’n 24.)

In response, Hardnett submitted numerous letters written on his behalf regarding his personal

growth while in prison, his prison records, and his own letter describing remorse for his behavior

sixteen years ago.15 (ECF No. 337-1.)

       The Court finds appropriate reducing Hardnett’s sentence to 300 months for each count,

to run concurrently.16 As suggested by the United States Sentencing Commission, the Court will

consider the 18 U.S.C. § 3553(a) factors and any complementary policy statements set forth in

USSG § 1B1.10. Considering the factors and policy statements together with the arguments in

the Motion and responses thereto, imposing a sentence of 300 months imprisonment, five years

below the applicable Guidelines range after applying the First Step Act, adequately deters

criminal conduct, reflects the seriousness of Hardnett’s offenses, promotes respect for the law,

and complies with the relevant USSG provisions.


       15
           In his letter, Hardnett states that he “was wrong and my decisions as well as my
actions I’ve made in the past were solely of my own doing and the blame belongs to me. No
matter how I tried to justify my wrongs to make them appear to be right, they were still wrong
and that is the fact of the matter.” (Reply Ex. A 89, ECF No. 337-1.)
       16
         The table below summarizes the differences in the Sentencing Guidelines applicable to
Hardnett after the First Step Act:

                                     Original Judgment             Fair Sentencing Act/First
                                                                    Step Act (utilizing drug
                                                                       weight set forth in
                                                                          indictment)
 Total Offense Level:          46                                40
 Criminal History Category     VI                                VI
 Guideline Range               Life                              360–Life
 Mandatory minimum             240 months                        120 months
 Sentence Imposed              Life, later reduced to 396        300 months
                               months, then 360 months


                                                28
       Hardnett committed very serious drug offenses, resulting in the need for a sentence that

punishes and deters. Hardnett committed these serious crimes as a twenty-eight-year-old, and

under this sentence, he will serve nearly the same amount of time in prison (twenty-five years) as

he spent out of prison. Such a sentence adequately punishes and deters.

       The Court has also reviewed Hardnett’s criminal history as set forth in the PSR. The

PSR calculated sixteen criminal history points for Hardnett, six of which pertain to driving

without a license,17 one pertains to possession of marijuana (for which he paid a $50 fine), three

pertain to attempted possession of cocaine (his sole prior felony), one for misdemeanor assault

and battery, one pertains to possession of a firearm, and one pertains to criminal trespass in the

third degree (which he committed as a juvenile). (PSR Wkst. C.) In addition, three points

criminal history points derive from committing these offenses while on probation, and an

additional recency point resulted for committing the offenses within two years of his last

conviction (for driving on a suspended license). (PSR Wkst C.) Under the current Guidelines,

the “recency” point stemming from his conviction for driving without a license would no longer

apply to Hardnett.18




       17
          Under a new Virginia state law that went into effect July 1, 2019, the Commonwealth
no longer suspends a driver’s license solely for unpaid court costs. See 2018 Va. S.B. No. 1013,
Va 2019 Regular Sess. The record does not indicate whether Hardnett had his license revoked
for unpaid court costs, but the number of points tallied against him for driving without a license
shows one of the ways Hardnett’s criminal history points may have overstated the seriousness of
his criminal history.
       18
          USSG § 4A1.1(e) previously provided that one point should be added if the defendant
committed the federal offense less than two years after release from imprisonment and was given
two points under § 4A1.1(d). U.S. SENTENCING COMMISSION COMPUTATION OF “RECENCY”
CRIMINAL HISTORY POINTS UNDER USSG § 4A1.1(E) 1 (2018),
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2010/20100818_Recency_Report.pdf.


                                                 29
       Furthermore, the attempted possession of cocaine offense, which he committed when he

was eighteen-years and one-month-old, added not only to his criminal history points but also

served as the predicate drug offense for the § 851 enhancement.19 In sum, the record before the




       19
           The Court identifies notable changes in sentencing law to provide further context for
the legal developments since Hardnett’s 2003 sentencing. Although Hardnett’s § 851 sentence
enhancement relies on a prior “felony drug offense,” federal sentencing law has recently
undergone a sea change concerning the use of certain predicate offenses for sentence
enhancements.
        The Armed Career Criminal Act, for example, looked to whether a person committed a
“violent felony” or a “serious drug offense” before applying a significant sentence enhancement.
The Supreme Court of the United States recently invalidated the use of certain predicate offenses
for application of the Armed Career Criminal Act and its related sentence enhancements. See,
e.g., Johnson v. United States, 135 S. Ct. 2551, 2563 (2015) (holding that imposing an increased
sentence under the residual clause of the Armed Career Criminal Act violates the Constitution’s
guarantee of due process), Sessions v. Dimaya, 138 S. Ct. 1204, 1210, (2018) (holding that a
similarly worded clause in the Immigration and Nationality Act’s definition of “crime of
violence” suffers from the same constitutional defect).
        Relevant here, state drug offenses frequently serve as predicate offenses for application
of the Armed Career Criminal Act. Although the prior offenses listed in Hardnett’s PSR did not
qualify him as an Armed Career Criminal, the § 851 enhancement relied on an inchoate
offense—attempted possession of cocaine—to increase his mandatory minimum sentence. Cf.
United States v. Graves, 925 F.3d 1036, 1039 (9th Cir. 2019) (observing that courts have applied
the categorical approach when evaluating the propriety of a § 851 sentencing enhancement);
United States v. Daniels, 915 F.3d 148, 149 (3d Cir. 2019) (recognizing that the court must first
decide whether § 924(e)(2)(A)(ii)’s definition of a “serious drug offense” encompasses attempts
(as defined under federal law) to manufacture, distribute, or possess with intent to manufacture
or distribute a controlled substance).
        The Supreme Court will now determine whether courts must apply the categorical
approach when deciding whether a sentence enhancement based on a “serious drug offenses.”
See Shular v. United States, 139 S. Ct. 2773 (2019) (granting petition for writ of certiorari to
determine whether the definition of a “serious drug offense” under the Armed Career Criminal
Act requires the same categorical approach used in the determination of a “violent felony”).
Adding another layer of complexity, the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194,
incorporated the same definition of “serious drug offense” at issue in Shular for purposes of
identifying prior convictions that will trigger recidivism enhancements for various drug crimes.
Tit. IV, § 401(a)(1). The Court need not resolve at this juncture whether it must reconsider
Hardnett’s § 851 sentence enhancement in accordance with the categorical approach, but it
recognizes that the application of the categorical approach to predicate offenses, including drug
offenses, remains a developing issue in the sentencing context.


                                               30
Court justifies this twenty-five-year sentence, while also acknowledging the egregious missteps

of Hardnett’s youth and the variety of crimes comprising his criminal history.

       The Court also finds that reducing Hardnett’s sentence to 300 months does not threaten

public safety. In his sixteen years in prison, Hardnett has accumulated only three infractions

(two for fighting the same inmate and one for refusing to comment), all of which occurred before

2007. (ECF No. 336-4.) Hardnett has also completed dozens of programs while incarcerated

and has successfully held different jobs. (Reply 17–19.) Hardnett has been employed in the

Recreation Services Department of the Federal Correctional Complex in Petersburg, Virginia, as

a Maintenance Orderly, Clerk, Referee, and Commissioner. Hardnett has also served as Events

Coordinator for various events in prison, including the Residential Drug Abuse Program

graduation ceremony. Hardnett assists Reverend James L. Harrison, a volunteer Minister at the

prison, in conducting Bible Study Group every Saturday morning. Hardnett submitted copies of

letters from four of his past supervisors, his education teacher, and Reverend Harrison,

supporting his release. (Reply 19–20, ECF No. 337; Reply Ex. A 66–75, ECF No. 337-1.)

       And although the United States argued in its Opposition that Hardnett made a violent and

threatening statement to a trial witness (see Reply 14), the United States recognized and

conceded this submission as a factual error in its sur-reply.20 (Sur-Reply 340). Nonetheless, the

United States points to, and the Court acknowledges, that during the operation of his drug

conspiracy, Hardnett used a razor to slice someone’s hand and viciously beat a former girlfriend.

(Sur-Reply 340.) To balance any concerns about public safety and Hardnett’s ability to respect

the law, the Court denies Hardnett’s Motion to the extent that he requests a time-served sentence

and seeks a supervised-release term of four years. (Mot. 5.)


       20
        The witness in question submitted a letter on Hardnett’s behalf. (Reply Ex. A 79–82,
ECF No. 337-1.)

                                                31
